                                          Case 3:18-cv-03277-SI Document 120 Filed 01/22/21 Page 1 of 17




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re: RAH COLOR TECHNOLOGIES                   Case No. 18-md-02874-SI
                                         LLC PATENT LITIGATION
                                   8
                                                                                         ORDER RE: CLAIM CONSTRUCTION
                                   9
                                         This Document Relates to Cases:                 Re: Dkt. Nos. 137-140
                                  10
                                         RAH Color Technologies LLC v. Adobe
                                  11     Inc., 3:18-cv-3277-SI,
                                  12     RAH Color Technologies LLC v. Dalim
Northern District of California
 United States District Court




                                         Software GmbH, 3:19-cv-00518-SI
                                  13

                                  14

                                  15          On January 21, 2021, the Court held a claim construction hearing. The Court enters this

                                  16   claim construction order.

                                  17

                                  18                                          BACKGROUND

                                  19          Procedural background

                                  20          There are two defendants remaining in this currently consolidated MDL: Adobe and Dalim.

                                  21   RAH Color Technologies accuses Adobe of infringing four patents, numbers 7,312,897; 7,729,008;

                                  22   7,791,761; and 8,416,444. RAH Color Technologies accuses Dalim of infringing three patents,

                                  23   numbers 6,995,870; 7,312,897; and 7,729,008.

                                  24          On February 1, 2019, Adobe filed petitions with the United States Patent and Trademark

                                  25   Office (“USPTO”) for inter partes review of all asserted claims of the four patents in the Adobe

                                  26   case. The USPTO issued Final Written Decisions in all cases on August 19, 2020 and September

                                  27   3, 2020. In IPR2019-00627 (U.S. Pat. 7,729,008) and IPR2019-00628 (U.S. Pat. 8,416,444), the

                                  28   PTAB found that Adobe had not demonstrated that all challenged claims were unpatentable. In
                                          Case 3:18-cv-03277-SI Document 120 Filed 01/22/21 Page 2 of 17




                                   1   IPR2019-00646 (U.S. Pat. 7,791,761), the PTAB found that Adobe had not demonstrated that claim

                                   2   15 was unpatentable but that the remaining challenged claims (claims 7-11 and 13) were

                                   3   unpatentable. In IPR2019-00629 (U.S. Pat. 7,312,897), the PTAB determined all challenged claims

                                   4   were not patentable.

                                   5          Adobe has filed Notices of Appeal for the IPRs involving the ’008 and ’444 Patents. RAH

                                   6   has not appealed the decision regarding the ’897 Patent, and states in the opening claim construction

                                   7   brief that it intends to remove the ‘897 Patent from the current litigation. Adobe has not appealed

                                   8   the ’761 Patent Final Written Decision with regard to the finding about claim 15.

                                   9          The parties have identified three terms requiring claim construction that are in the ‘870 and

                                  10   ‘444 patents: (1) “sites” (‘870 and ’444 Patents); (2) “appear substantially the same” (‘870 Patent);

                                  11   and (3) “interactive conference” (‘444 Patent). None of the PTAB decisions construed any of these

                                  12   claim terms.
Northern District of California
 United States District Court




                                  13

                                  14          Background of the Invention
                                  15          Both patents are titled “System for Distributing and Controlling Color Reproduction at
                                  16   Multiple Sites,” and they share a specification. The “Summary of the Invention” states:
                                  17          A general object of the present invention is to provide a system for controlling and
                                              distributing color reproduction in a network of nodes having rendering devices or
                                  18          systems, such as volume production machinery, pre-press and proofing devices, in
                                              which colors reproduced at each rendering device have substantially the same
                                  19          appearance within output colors attainable by the rendering devices.
                                  20   ‘870 Patent at 8:27-34.
                                  21          Figure 3A “shows the system of the present invention”:
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
                                       Case 3:18-cv-03277-SI Document 120 Filed 01/22/21 Page 3 of 17




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                          Figure 3A shows “a network 11 having a pipe 11a through which multiple nodes (or sites)
                                  28
                                                                                 3
                                          Case 3:18-cv-03277-SI Document 120 Filed 01/22/21 Page 4 of 17




                                   1   of network 11 can be linked for data flow between nodes.” Id. at 12:4-7. “Two types of nodes are

                                   2   present in the system 100, prototype nodes 102 and production nodes 104[,] . . . only a general node

                                   3   of each type” is shown in Figure 3A, “however there may be multiple nodes of each type in network

                                   4   11.”   Id. at 12:9-13.    “Each node has a micro-processor based computer, with a network

                                   5   communication device, such as a modem, which is part of a system having a rendering device for

                                   6   producing color reproduction and color measuring instrument (CMI) for measuring the color output

                                   7   of the rendering device.” Id. at 12:15-20.

                                   8          Prototype nodes “allow a user to perform pre-publishing functions in system 100, such as

                                   9   proofing (hard or soft), as well as the input of color image data.” Id. at 12:25-27. “A user may

                                  10   interface with the node through standard interface devices, such as a keyboard or a mouse.” Id. at

                                  11   12:27-29. “Rendering devices in system 100 define any type of system or device for presenting a

                                  12   color reproduction in response to digital color signals. The rendering devices of prototype node 102
Northern District of California
 United States District Court




                                  13   are proofing devices, such as video screen display device 17 or proofer device 16.” Id. at 12:29-34.

                                  14   Proofing devices “are hard copy devices, such as analog film-based devices, dye diffusion thermal

                                  15   transfer devices, ink jet printers, xerographic printers, and other similar devices.” Id. at 12:34-37.

                                  16   “The CMI associated with each proofing device is referred to as a standard observer meter (SOM)

                                  17   13 and provides color measurement data from images from the proofing device.” Id. at 12:45-47.

                                  18   “One of the pre-publishing functions supported by prototype node 102 is designing page layouts.”

                                  19   Id. at 12:51-52.

                                  20          Production nodes “control a production rendering device via the device’s control system.”

                                  21   Id. at 12:62-63. “Production rendering devices include volume production machinery, such as press

                                  22   15, which includes gravure presses, offset presses, electrophotographic printing machines, ink jet

                                  23   printers, flexographic presses and the like.” Id. at 12:62-67. Production nodes “may also have one

                                  24   or more rendering devices and SOMs 13 of a prototype node 102, such as proofing devices 20,

                                  25   which allows proofing to occur at a production site.” Id. at 13:1-4. “CMIs of [production] node

                                  26   104 are called imagicals.” Id. at 13:4-5. “Like SOMs 13 of prototype nodes 102, imagicals 14

                                  27   provide color data for images rendered by press 15 in color coordinates of the Standard Observer.”

                                  28
                                                                                         4
                                             Case 3:18-cv-03277-SI Document 120 Filed 01/22/21 Page 5 of 17




                                   1   Id. at 13:4-7.1

                                   2            Prototype and production nodes have circuitry that performs several functions. Id. at 13:29-

                                   3   36.

                                   4            First, it accepts measurement data from CMIs and computes color transformation
                                                functions to translate between human-perceptible colors of the measurement data
                                   5            into rendering device colorant values. Second, it processes and transmits color
                                                graphical/image data from one node or site in a network 11 to another. Third, it can
                                   6            issue reading instructions to CMIs mounted on a rendering device to measure
                                                rendered color images, and issue rendering instructions to a rendering device at the
                                   7            node using a stored color transformation. Fourth, the circuitry performs
                                                communications in system 100 in accordance with protocols for local or wide area
                                   8            networks, or telecommunications networks based on modem (either direct or
                                                mediated by Internet connection—note that Internet connectivity is not limited to
                                   9            modem,) satellite link, T1 or similar leased line technologies . . . . Fifth, the circuity
                                                implements calibration of rendering devices to a common, human perceptible
                                  10            language of color, such as CIE, defined earlier, by producing and storing color
                                                transformation information. Sixth, the circuitry performs verification of the
                                  11            calibration of the rendering device to maintain accuracy of the stored color
                                                transformation information.
                                  12
Northern District of California




                                       Id. at 13:36-58.
 United States District Court




                                  13
                                                One feature of the invention is a “data structure” called a “Virtual Proof” or “VP.” Id. at
                                  14
                                       13:63-65. “The VP data structure is a file structure for storing and transmitting files representing
                                  15
                                       color transformation information between network 11 nodes. . . . The VP is dynamic because it can
                                  16
                                       be revised by nodes to assure the output color (colorants) of a rendering device using data from
                                  17
                                       CMIs.” Id. at 13:65-14:3. The VP provides the system “with many useful features, which include
                                  18
                                       remote proofing for both intermediate and final approval of color products, conferencing at multiple
                                  19
                                       nodes in the network between users which may have different rendering devices, and distributing
                                  20
                                       color preference data with or without page layout image data.” Id. at 14:30-35. “The conferencing
                                  21
                                       . . . allows users to negotiate over the colors appearing in page layout and to confer about color
                                  22
                                       corrections. For example, conferencing may use video displays 17 (soft proofs) of the page layouts
                                  23

                                  24
                                                The specification states that the “common language” of color “is a color space, typically
                                                1

                                  25   based on the internationally accepted Standard Observer which quantifies color in terms of what
                                       normal humans see, rather than in terms of specific samples or instances of color produced by
                                  26   particular equipment.” Id. at 3:8-12. “The Standard Observer is the basis of device-independent,
                                       colorimetric methods of image reproduction and is defined by the Commission Internationale de
                                  27   L’Eclairage in CIE Publication 15.2 . . . .” Id. at 3:12-17. “Color Space is defined as a three-
                                       dimensional, numerical scheme in which each and every humanly perceivable color has a unique
                                  28   coordinate. CIELAB is a color space defined by the CIE in 1976 to simulate various aspects of
                                       human visual performance.” Id. at 3:20-24.
                                                                                       5
                                          Case 3:18-cv-03277-SI Document 120 Filed 01/22/21 Page 6 of 17




                                   1   using remote annotation software, such as imagexpo.” Id. at 14:35-40.

                                   2

                                   3                                          LEGAL STANDARD
                                   4          Claim construction is a matter of law. Markman v. Westview Instr., Inc., 517 U.S. 370, 372
                                   5   (1996). Terms contained in claims are “generally given their ordinary and customary meaning.”
                                   6   Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005). “[T]he ordinary and customary
                                   7   meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the
                                   8   art in question at the time of the invention[.]” Id. at 1313. In determining the proper construction
                                   9   of a claim, a court begins with the intrinsic evidence of record, consisting of the claim language, the
                                  10   patent specification, and, if in evidence, the prosecution history. Id. at 1314; see also Vitronics
                                  11   Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). “The appropriate starting
                                  12   point…is always with the language of the asserted claim itself.” Comark Communications, Inc. v.
Northern District of California
 United States District Court




                                  13   Harris Corp., 156 F.3d 1182, 1186 (Fed. Cir. 1998); see also Abtox, Inc. v. Exitron Corp., 122 F.3d
                                  14   1019, 1023 (Fed. Cir. 1997).
                                  15          Accordingly, although claims speak to those skilled in the art, claim terms are construed in
                                  16   light of their ordinary and accustomed meaning, unless examination of the specification, prosecution
                                  17   history, and other claims indicates that the inventor intended otherwise. See Electro Medical
                                  18   Systems, S.A. v. Cooper Life Sciences, Inc., 34 F.3d 1048, 1054 (Fed. Cir. 1994). The written
                                  19   description can provide guidance as to the meaning of the claims, thereby dictating the manner in
                                  20   which the claims are to be construed, even if the guidance is not provided in explicit definitional
                                  21   format. SciMed Life Systems, Inc. v. Advanced Cardiovascular Systems, Inc., 242 F.3d 1337, 1344
                                  22   (Fed. Cir. 2001). In other words, the specification may define claim terms “by implication” such
                                  23   that the meaning may be “found in or ascertained by a reading of the patent documents.” Vitronics,
                                  24   90 F.3d at 1582, 1584 n.6.
                                  25          In addition, the claims must be read in view of the specification. Markman v. Westview
                                  26   Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995), aff’d, 517 U.S. 370 (1996). Although claims
                                  27   are interpreted in light of the specification, this “does not mean that everything expressed in the
                                  28   specification must be read into all the claims.” Raytheon Co. v. Roper Corp., 724 F.2d 951, 957
                                                                                        6
                                          Case 3:18-cv-03277-SI Document 120 Filed 01/22/21 Page 7 of 17




                                   1   (Fed. Cir. 1983).     For instance, limitations from a preferred embodiment described in the

                                   2   specification generally should not be read into the claim language. See Comark, 156 F.3d at 1187.

                                   3   However, it is a fundamental rule that “claims must be construed so as to be consistent with the

                                   4   specification[.]” Phillips, 415 F.3d at 1316 (citations omitted). Therefore, if the specification

                                   5   reveals an intentional disclaimer or disavowal of claim scope, the claims must be read consistently

                                   6   with that limitation. Id.

                                   7          Finally, the Court may consider the prosecution history of the patent, if in evidence.

                                   8   Markman, 52 F.3d at 980. The prosecution history limits the interpretation of claim terms so as to

                                   9   exclude any interpretation that was disclaimed during prosecution. See Southwall Technologies,

                                  10   Inc. v. Cardinal IG Co., 54 F.3d 1570, 1576 (Fed. Cir. 1995). In most situations, analysis of this

                                  11   intrinsic evidence alone will resolve claim construction disputes. See Vitronics, 90 F.3d at 1583.

                                  12          Courts should not rely on extrinsic evidence in claim construction to contradict the meaning
Northern District of California
 United States District Court




                                  13   of claims discernable from examination of the claims, the written description, and the prosecution

                                  14   history. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999)

                                  15   (citing Vitronics, 90 F.3d at 1583). However, it is entirely appropriate “for a court to consult

                                  16   trustworthy extrinsic evidence to ensure that the claim construction it is tending to from the patent

                                  17   file is not inconsistent with clearly expressed, plainly apposite, and widely held understandings in

                                  18   the pertinent technical field.” Id. at 1309. Extrinsic evidence “consists of all evidence external to

                                  19   the patent and prosecution history, including expert and inventor testimony, dictionaries, and

                                  20   learned treatises.” Phillips, 415 F.3d at 1317 (citation omitted). All extrinsic evidence should be

                                  21   evaluated in light of the intrinsic evidence. Id. at 1319.

                                  22

                                  23                                              DISCUSSION
                                  24          Person of Ordinary Skill in the Art (“POSITA”)
                                  25          RAH’s expert Dr. Michael Vrhel states, “In my opinion, a person of ordinary skill in the art
                                  26   would have had either: a bachelor’s degree in computer science or electrical engineering and about
                                  27   5 years of work experience in color management or color science, or a bachelor’s degree in color
                                  28   science and 2-3 years of work experience in color management or color science. A master’s degree
                                                                                       7
                                          Case 3:18-cv-03277-SI Document 120 Filed 01/22/21 Page 8 of 17




                                   1   in color science could substitute for 1-2 years of work experience.” Vrhel Decl. ¶ 11 (Dkt. No. 134-

                                   2   1). The relevant time period for the ‘870 and ‘444 patents is February 26, 1996, which is the filing

                                   3   date of the patent application to which priority was claimed. Id. ¶ 12.

                                   4          Defendants do not propose a definition of a POSITA, nor do they object to RAH’s proposed

                                   5   POSITA.

                                   6

                                   7          “sites” (‘870 Patent, Claims 34 and 42; ‘444 Patent, Claims 11, 19, 26 and 27)
                                   8          A.      Claims
                                   9          Claim 34 of the ‘870 Patent reads:
                                  10          A method for providing control to a user for processing color images comprising the
                                              steps of:
                                  11
                                              Providing an interface operable at a computer through which the user is able to select
                                  12          a plurality of sites having one or more color input or output devices;
Northern District of California
 United States District Court




                                  13          Communicating between said sites through a network interface at said sites; and
                                              providing information for transforming input color image data into output color
                                  14          image data for the color input or output devices at said plurality of sites such that
                                              colors produced by the color devices appear substantially the same within colors
                                  15          attainable by each of the devices, wherein said information for transforming
                                              comprises information relating the color gamuts of different ones of said color
                                  16          devices to each other and user preferences for color reproduction for at least one of
                                              the color devices.
                                  17
                                              Claim 42 of the ‘870 Patent reads:
                                  18
                                              The method according to claim 34 wherein at least two of the said sites are capable
                                  19          of being remote from each other.
                                  20          Claim 11 of the ‘444 Patent reads:
                                  21          A system for controlling color reproduction comprising:
                                  22          a computer at a site;
                                  23          memory storing information, said information comprising:
                                  24                  data representing tonal transfer functions for a plurality of color channels;
                                  25                 one or more color transformations for converting a first set of color
                                              coordinates into a second set of coordinates;
                                  26
                                                      a gamut filter, said gamut filter representing an array stored in a file and
                                  27          accessible through a file header, wherein said array has inputs which are color values
                                              and outputs indicative of whether said color values of said inputs are inside or outside
                                  28          of a color gamut; and
                                                                                        8
                                          Case 3:18-cv-03277-SI Document 120 Filed 01/22/21 Page 9 of 17



                                                     a chromatic adaptation transform stored in a file and accessible through a file
                                   1          header, said chromatic adaptation transform enabling conversion of input color
                                              coordinates to output color coordinates representative of different viewing
                                   2          conditions;
                                   3          said memory storing programs for performing at least one color conversion utilizing
                                              at least part of said stored information; and
                                   4
                                              a network interface enabling communication of at least part of said information by
                                   5          said computer with at least one other site using a network protocol.
                                   6          Claim 19 of the ’444 Patent reads:
                                   7          The system according to claim 13 wherein said graphical user interface enables a
                                              user to add annotations to displayed images, wherein said annotations are separable
                                   8          from the image data and are communicable as part of an interactive conference with
                                              a user at said at least one other site.
                                   9
                                              Claim 26 of the ’444 Patent reads:
                                  10
                                              The system according to claim 19 further comprising one or more other sites, each
                                  11          of said one or more other sites having a computer and software enabling a user to
                                              participate in said interactive conference.
                                  12
Northern District of California




                                              Claim 27 of the ’444 Patent reads:
 United States District Court




                                  13
                                              The system according to claim 11 further comprising one or more other sites, each
                                  14          of said one or more other sites having a computer which provides a reproduction of
                                              color responsive to said at least part of said information.
                                  15

                                  16
                                              B.      Analysis
                                  17
                                              RAH contends that this term should be given its plain and ordinary meaning to a POSITA,
                                  18
                                       or alternatively, construed as “devices in a network.” Adobe and Dalim contend this term should
                                  19
                                       be construed as “physical locations.” The Court construes “sites” as “locations.”
                                  20
                                              The claims use the term “sites” in the context of “sites having one or more color input or
                                  21
                                       output devices,” “site having a computer” or a “computer at a site,” and the claims and the
                                  22
                                       specification provide that the “sites” are connected through a network that allows for communication
                                  23
                                       of data between sites. Thus, the claims refer to “sites” as locations on a network.
                                  24
                                              The Court rejects RAH’s proposed construction of “devices in a network” because the
                                  25
                                       specification repeatedly refers to “devices” being at “sites,” rather than “devices” and “sites” being
                                  26
                                       synonymous. See, e.g., ‘870 Patent at 1:11-18 (“This invention relates to a system (method and
                                  27
                                       apparatus) for distributing and controlling color reproduction at multiple sites, and particularly to, a
                                  28
                                                                                          9
                                             Case 3:18-cv-03277-SI Document 120 Filed 01/22/21 Page 10 of 17




                                   1   system for distributing and controlling the color output of rendering devices, such as proofing

                                   2   devices and presses, at multiple sites or nodes of a network to provide a uniform appearance of color

                                   3   within the output colors attainable at each rendering device.”); see also id. at 46:3-45 (regarding an

                                   4   example of a user at an ad agency: “To pursue the example of the preceding paragraph, suppose

                                   5   that I find that the hard copy proofer at node ‘pub’ has not been calibrated recently. A study of the

                                   6   information about the device in the updated Virtual Proof reveals whether re-calibration or

                                   7   verification procedures can be carried out without operator intervention at that site. From one site

                                   8   or the other, the Define (Transformation) menu (FIG. 21C) supports verification. A node can be

                                   9   activated in the Network menu and then a device at the node singled out for calibration within

                                  10   Define.”).

                                  11            However, while the Court agrees with defendants that “site” means “location,” the Court

                                  12   does not agree that the claim language supports the additional descriptor “physical.” Defendants
Northern District of California
 United States District Court




                                  13   argue that “site” means “physical location” because the patents use the word “sites” to refer to

                                  14   different locations in the printing process, and much of defendants’ arguments are centered on the

                                  15   idea that the “sites” must be different physical locations. However, there is nothing in the claim

                                  16   language providing that sites in a network must have “physical locations,” or that “sites” must be in

                                  17   different physical places. Indeed, the Court notes that one portion of the specification upon which

                                  18   defendants rely undercuts defendants’ argument that “sites” must always be at different physical

                                  19   locations. See ‘870 Patent at 1:66-2:1 (in the context of discussing production sites, “Oftentimes,

                                  20   the sites represent different business entities (for example, an advertising agency, a publisher, or an

                                  21   ‘engraver’) which are geographically separated.”) At the hearing, defense counsel acknowledged

                                  22   that a single location, such as an office, could contain multiple “sites.” The Court finds that

                                  23   “physical” is both not supported by the claim language and that defining “sites” as “physical

                                  24   locations” could inject ambiguity into the term.

                                  25

                                  26
                                  27   ///

                                  28   ///
                                                                                          10
                                          Case 3:18-cv-03277-SI Document 120 Filed 01/22/21 Page 11 of 17




                                              “appear substantially the same” (‘870 patent, claim 34)
                                   1

                                   2          A.      Claim 34
                                   3          Claim 34 of the ‘870 Patent recites:
                                   4          A method for providing control to a user for processing color images comprising the
                                              steps of:
                                   5
                                              Providing an interface operable at a computer through which the user is able to select
                                   6          a plurality of sites having one or more color input or output devices;
                                   7          Communicating between said sites through a network interface at said sites; and
                                              providing information for transforming input color image data into output color
                                   8          image data for the color input or output devices at said plurality of sites such that
                                              colors produced by the color devices appear substantially the same within colors
                                   9          attainable by each of the devices, wherein said information for transforming
                                              comprises information relating the color gamuts of different ones of said color
                                  10          devices to each other and user preferences for color reproduction for at least one of
                                              the color devices.
                                  11

                                  12
Northern District of California
 United States District Court




                                              B.      Analysis
                                  13
                                              RAH contends that this term should be given its plain and ordinary meaning to a POSITA,
                                  14
                                       or alternatively, construed as “appear largely, but not necessarily exactly, the same.” Dalim
                                  15
                                       contends that the term is indefinite. The Court concludes that the term is not indefinite and that
                                  16
                                       the term should be given its plain and ordinary meaning to a POSITA.
                                  17
                                              The Supreme Court has stated that “a patent is invalid for indefiniteness if its claims, read
                                  18
                                       in light of the specification delineating the patent, and the prosecution history, fail to inform, with
                                  19
                                       reasonable certainty, those skilled in the art about the scope of the invention.” Nautilus, Inc. v.
                                  20
                                       Biosig Instruments, Inc., 572 U.S. 898, 901 (2014). “The definiteness standard ‘must allow for a
                                  21
                                       modicum of uncertainty’ to provide incentives for innovation, but must also require ‘clear notice of
                                  22
                                       what is claimed, thereby appris[ing] the public of what is still open to them.’” Interval Licensing
                                  23
                                       LLC v. AOL, Inc., 766 F.3d 1364, 1370 (Fed. Cir. 2014) (quoting Nautilus, 572 U.S. at 909). The
                                  24
                                       Court recognizes that “the term ‘substantially’ is a descriptive term commonly used in patent claims
                                  25
                                       to ‘avoid a strict numerical boundary to the specified parameter.’” Ecolab, Inc. v. Envirochem, Inc.,
                                  26
                                       264 F.3d 1358, 1367 (Fed. Cir. 2001). However, “[a]lthough absolute or mathematical precision is
                                  27
                                       not required, it is not enough, as some of the language in our prior cases may have suggested, to
                                  28
                                                                                         11
                                          Case 3:18-cv-03277-SI Document 120 Filed 01/22/21 Page 12 of 17




                                   1   identify ‘some standard for measuring the scope of the phrase.’” Interval Licensing, 766 F.3d at

                                   2   1370-71 (quoting Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1351 (Fed.Cir. 2005).

                                   3   “While a claim employing a ‘term[] of degree’ may be definite ‘where it provide[s] enough certainty

                                   4   to one of skill in the art when read in the context of the invention,’ a term of degree that is ‘purely

                                   5   subjective’ and depends ‘on the unpredictable vagaries of any one person’s opinion’ is indefinite.”

                                   6   Intellectual Ventures I LLC v. T-Mobile USA, Inc., 902 F.3d 1372, 1381 (Fed. Cir. 2018) (internal

                                   7   citations omitted).

                                   8          Dalim argues that “appear substantially the same” is indefinite because “appear” is

                                   9   subjective and “substantially” is imprecise. Dalim relies on Intellectual Ventures I, in which the

                                  10   Federal Circuit held claim language “allocating means for allocating resources to said IP flow . . .

                                  11   so as to optimize end user application IP QoS requirements of said software application” indefinite.

                                  12   The court found that the “QoS requirements” were “entirely subjective and user-defined,” and noted
Northern District of California
 United States District Court




                                  13   that the specification analogized “QoS” to “a continuum, defined by what network performance

                                  14   characteristic is most important to a particular user” and characterized it as “a relative term, finding

                                  15   different meanings for different users.” Id. at 1381. The patent stated that “[u]ltimately, the end-

                                  16   user experience is the final arbiter of QoS.” Id. In addition, the Federal Circuit found that

                                  17   “optimizing” is a subjective term of degree that depended on individual opinion. Id. Dalim argues

                                  18   that as in Intellectual Ventures I, the phrase “appear substantially the same” does not contain any

                                  19   objective boundaries and depends on subjective opinions about whether colors “appear substantially

                                  20   the same.”

                                  21          The Court agrees with RAH that the specification provides sufficient guidance for a POSITA

                                  22   to understand how to ensure that colors appear substantially the same through color measurements,

                                  23   calibration, verification, and calculation of confidence intervals or other objective measures of error.

                                  24   As an initial matter, the Court finds that the word “appear” as used in the claim term is not a

                                  25   subjective term, but rather refers to perception of color by the human eye, which the specification

                                  26   teaches can be measured and quantified. See, e.g., ‘870 Patent at 3:6-29 (“The common language

                                  27   [of color] is a color space, typically based on the internationally accepted Standard Observer which

                                  28   quantifies color in terms of what normal humans see, rather than in terms of specific samples or
                                                                                         12
                                          Case 3:18-cv-03277-SI Document 120 Filed 01/22/21 Page 13 of 17




                                   1   instances of color produced by particular equipment.”); see also Sonix Tech. Co., Ltd. v.

                                   2   Publications Int’l, Ltd., 844 F.3d 1370, 1378 (Fed. Cir. 2017) (in the context of a patent for a system

                                   3   and method of using a “graphical indicator” to encode information on the surface of an object (such

                                   4   as an interactive book), holding “visually negligible” was not subjective because it involved “what

                                   5   can be seen by the normal human eye” and “[t]his provides an objective baseline through which to

                                   6   interpret the claims.”).

                                   7           The specification discloses that calibration is used to determine the output colors of a

                                   8   rendering device at a node in the system, and discusses using a verification process to ensure that

                                   9   output colors closely match intended colors, with the accuracy based in part on whether measured

                                  10   color values fall within acceptable tolerances for color errors. See, e.g., ‘870 Patent at 41:46-58

                                  11   (“The reason for verification is that the use of system 100 for remote proofing and distributed control

                                  12   of color must engender confidence in users that a proof produced at one location looks substantially
Northern District of California
 United States District Court




                                  13   the same as one produced in another location, provided that the colors attainable by the devices are

                                  14   not very different. Once rendering devices are calibrated and such calibration is verified to each

                                  15   user, virtual proofing can be performed by the users at the rendering devices. In production control,

                                  16   such verification provides the user reports as to the status of the color quality.”); id. at 42:6-9

                                  17   (“colors produced by the device are compared to desired values and mechanisms affecting colorant

                                  18   application are modulated to reduce the discrepancy between measured and desired values.”); id. at

                                  19   42:41-47 (“user-defined requirements for accuracy are expressed in terms of standard deviations (or

                                  20   like quantity) within the process variation to define confidence limits for the process. Three kinds

                                  21   of color error derived from verification procedures are used to control the process and are referred

                                  22   to the confidence interval in order to decide if recalibration is necessary.”). The specification

                                  23   discloses measuring color patches and comparing those measurements to historical measurements

                                  24   to “yield estimates of color error” and that “if color errors assessed in this way exceed confidence

                                  25   limits, the User(s) are advised that the system needs recalibration and corrective actions.” Id. at

                                  26   42:53-54, 42:59-62.

                                  27           RAH’s expert Dr. Vrhel states, “Based on these examples, a POSITA would readily

                                  28   understand that determining if colors ‘appear substantially the same’ can be accomplished using a
                                                                                         13
                                          Case 3:18-cv-03277-SI Document 120 Filed 01/22/21 Page 14 of 17




                                   1   verification process to confirm color accuracy, with such accuracy based on deviations between

                                   2   measured and desired (or target) color values as rendered by the rendering device, or color error.

                                   3   Moreover, a POSITA would have understood at the time that 100% color accuracy is not generally

                                   4   the goal. Instead, the accuracy is based on whether the deviation or discrepancy falls within desired

                                   5   tolerances, or confidence intervals.” Vrhel Decl. ¶ 42. Dr. Vrhel continues,

                                   6          43. Based on my experience, at the time, persons in the field were aware of the use
                                              of color errors and tolerance values for color accuracy, and that the “confidence
                                   7          interval” (e.g., a tolerance) would vary from rendering device to rendering device,
                                              with each device having unique color reproduction characteristics. As a result of
                                   8          each rendering device being different, each device may require adjustments to
                                              threshold tolerances. A POSITA would have recognized at the time that there is not
                                   9          necessarily a one-size-fits-all tolerance, but that some customization of tolerances
                                              may be needed.
                                  10
                                              44. As discussed, the patent specification describes that confidence intervals
                                  11          themselves should be determined based on the inherent variability between rendering
                                              devices: “User-defined requirements for accuracy are expressed in terms of standard
                                  12          deviations (or like quantity) within the process variation to define confidence limits
Northern District of California




                                              for the process.” ’870 Patent at 42:41-47 (emphasis added). Because every system
 United States District Court




                                  13          (and perhaps every project) would exhibit variability in the way they render colors
                                              (even between jobs), a POSITA would understand the concept that the colors should
                                  14          match—but are not needed to match with absolute scientific precision as some
                                              flexibility is needed—by using the phrase “appear substantially the same.” The claim
                                  15          itself acknowledges this by stating that the color matching is limited by the “output
                                              colors attainable by the rendering devices.” “Appear substantially the same” is how
                                  16          a POSITA would capture and convey this concept, with the POSITA understanding
                                              that following the methods described in the patent specification would allow for
                                  17          determining if rendered colors “appear substantially the same” as originally intended.
                                  18          45. As discussed, a POSITA, after reading the specification, would also recognize
                                              that whether a color appears substantially the same can be determined using the
                                  19          methods described in the patent (e.g., confidence intervals and confidence limits). In
                                              other words, a POSITA would understand what qualifies as appearing substantially
                                  20          the same in the context of colors and rendering of colors by using a quantitative
                                              approach as discussed in the specification.
                                  21
                                       Id. ¶¶ 43-45.2
                                  22
                                              The Federal Circuit has held that claims using terms of degree are not indefinite where the
                                  23
                                       written description provides sufficient guidance through examples and criteria to determine whether
                                  24
                                       the term of degree has been met. For example, in Sonix, the Federal Circuit held that “visually
                                  25
                                       negligible” was not indefinite because the written description provided “(1) a general exemplary
                                  26
                                       design for a visually-negligible indicator . . . ; (2) ‘requirements for the graphical indicators being
                                  27

                                  28          2
                                                  Dalim did not submit any evidence disputing or rebutting Dr. Vrhel’s testimony.
                                                                                        14
                                             Case 3:18-cv-03277-SI Document 120 Filed 01/22/21 Page 15 of 17




                                   1   negligible to human eyes,’ . . . ; and (3) two specific examples of visually-negligible indicators . . .”

                                   2   Id. at 1379. The Federal Circuit found that this guidance was sufficient, and rejected the argument

                                   3   that the claim was indefinite simply because the examples and requirements in the written

                                   4   description could not be translated into an objective standard. Id.; see also Tinnus Enterprises, LLC

                                   5   v. Telebrands Corp., 846 F.3d 1190, 1206 (Fed. Cir. 2017) (claim term requiring a balloon to be

                                   6   “substantially filled” was not indefinite because claims teach that if balloons detached after shaking

                                   7   they were “substantially filled”); Enzo Biochem, Inc. v. Applera Corp., 599 F.3d 1325, 1333-35

                                   8   (Fed. Cir. 2010) (holding “not interfering substantially” was not indefinite because specification

                                   9   provided examples of noninterfering structures and procedures for selecting them).

                                  10            Here, the patent discusses at great length various methods of color measurement, calibration,

                                  11   verification, and using tolerances, confidence intervals and/or standard deviations to correct for

                                  12   color error. The specification discusses a series of specific steps which, if followed, result in the
Northern District of California
 United States District Court




                                  13   measured colors appearing substantially the same, and thus, like the patents in Sonix, Tinnus, and

                                  14   Enzo Biochem, disclose procedures and criteria to determine whether the term of degree has been

                                  15   met. As such, the Court concludes that the term “appear substantially the same” is not indefinite

                                  16   and that it does not require construction.

                                  17

                                  18            “interactive conference” (‘444 patent, claims 19 and 26)
                                  19            A.     Claims
                                  20            Claim 19 of the ‘444 patent recites:
                                  21            The system according to claim 13 wherein said graphical user interface enables a
                                                user to add annotations to displayed images, wherein said annotations are separable
                                  22            from the image data and are communicable as part of an interactive conference with
                                                a user at said at least one other site.
                                  23
                                                Claim 26 recites:
                                  24
                                                The system according to claim 19 further comprising one or more other sites, each
                                  25            of said one or more other sites having a computer and software enabling a user to
                                                participate in said interactive conference.
                                  26
                                  27
                                       ///
                                  28
                                                                                          15
                                          Case 3:18-cv-03277-SI Document 120 Filed 01/22/21 Page 16 of 17



                                              B.      Analysis
                                   1
                                              RAH contends that this term should be given its plain and ordinary meaning to a POSITA,
                                   2
                                       or alternatively, construed as “communications between two or more persons using a two-way
                                   3
                                       electronic communication system.” Adobe contends that this term should be construed as “a
                                   4
                                       meeting between two or more persons conducted over a telecommunications network in which
                                   5
                                       participants can simultaneously view, comment on, or mark up documents in real time.” The Court
                                   6
                                       construes “interactive conference” as “a meeting between two or more persons conducted over a
                                   7
                                       telecommunications network.”
                                   8
                                              Both parties agree that an “interactive conference” includes the concept of a meeting
                                   9
                                       between two or more persons. During the IPR, in arguing against invalidity RAH and its expert,
                                  10
                                       Dr. Vrhel, asserted that “interactive conference” meant “a meeting of two or more persons for
                                  11
                                       discussing matters of common concern using a two-way electronic communication system.” See
                                  12
Northern District of California




                                       Liang Decl., Ex. 1 (Dr. Vrehl’s IPR Decl. ¶ 164).3 The Court agrees with RAH that “interactive”
 United States District Court




                                  13
                                       indicates the need for two or more people to be able to communicate with each other, and that in the
                                  14
                                       ‘444 patent, the interactivity arises in the context of parties conferring to negotiate how colors of an
                                  15
                                       image should appear using the inventive system.           See, e.g., ‘444 Patent at 14:8-21 (“The
                                  16
                                       conferencing mentioned above allows users to negotiate over the colors appearing in page layout
                                  17
                                       and to confer about color corrections. For example, conferencing may use video displays 17 (soft
                                  18
                                       proofs) of the page layouts using remote annotation software, such as imagexpo.”).
                                  19
                                              Adobe does not cite any language in the claims or the specification that requires an
                                  20
                                       interactive conference to occur simultaneously or in real-time. Adobe argues that the specification
                                  21
                                       describes the concepts of “interactive remote viewing” and “conferring . . . us[ing] video display”
                                  22
                                       by reference to a third-party product called “Imagexpo” that was designed for remote viewing of
                                  23
                                       comments and other markups. However, although the ‘444 Patent mentions imagexpo as a tool that
                                  24
                                       allows for interactive conferencing and that includes an annotation feature, there is nothing in the
                                  25

                                  26          3
                                                  The Court is not persuaded by Adobe’s argument that Dr. Vrhel’s IPR testimony is
                                  27   inconsistent with his claim construction declaration, as Dr. Vrhel acknowledged during the IPR and
                                       in his current declaration that there is a temporal aspect to an “interactive conference” but that the
                                  28   patent “makes no reference or restrictions to the time scales in performing this interactive
                                       conference.” Vrhel Decl. ¶ 60.
                                                                                         16
                                          Case 3:18-cv-03277-SI Document 120 Filed 01/22/21 Page 17 of 17




                                   1   ‘444 Patent’s description of imagexpo that requires that participants can simultaneously view,

                                   2   comment on, or mark up documents in real time.

                                   3          Adobe also contends that the specification uses the words “interactive” and “conference” in

                                   4   ways that support a simultaneous or real-time requirement. For example, Adobe cites the ‘444

                                   5   Patent at 27:50-52, which states “However, offering interactive control over key aspects of the

                                   6   separation transformation (also called SEP) implies that at least some parts of the calculation occur

                                   7   nearly in real time.” As RAH notes, this sentence is not discussing an “interactive conference,” but

                                   8   rather is discussing a step in Figure 5, which relates to calibrating a class of rendering devices to

                                   9   provide color transformation information. Id. & 10:20-25, Fig. 5. Adobe also notes that the

                                  10   specification states that the “initiation of display and conferencing about color image data” between

                                  11   an advertising agency and a printing facility involves “updating virtual proof files at either end of

                                  12   the link.” Id. at 44:66-45:14. Nothing about this description of the virtual proof requires that
Northern District of California
 United States District Court




                                  13   participants simultaneously view, comment on, or mark up documents in real time.

                                  14

                                  15                                             CONCLUSION

                                  16          For the foregoing reasons, the Court construes “sites” as “locations”; concludes that “appear

                                  17   substantially the same” is not indefinite and does not require construction; and construes “interactive

                                  18   conference” as a “a meeting between two or more persons conducted over a telecommunications

                                  19   network.”

                                  20

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: January 22, 2021                       ______________________________________
                                                                                       SUSAN ILLSTON
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         17
